Per Curiam.

Cephas Gaskin is unable to write his name. Desiring to execute a note to Noah Harris, he procured PL. IL. Metcalf to write his name, Gaskin inserting his mark. PLetcalf being governed by the sound, wrote the name Cephas Gasten, and Gaskin, being unable to read, supposed it was all right, and made his mark.
Harris assigned the note to Wells & Co., who sued upon it, alleging that Gaskin, by the name of Gasten, made the note. This was a correct mode of declaring. The complaint was good.
The defendant did not answer by the general denial, as provided by the code, 2 R. S., p. 39: nor did he deny the note under oath. The note, therefore, with the assignment, on the trial, made a prima facie case for the plaintiff. The paragraph of the answer assuming to deny the interest of *254the plaintiffs in the note, was bad. 12 Ind. 398. The paragraph of the answer, by way of set-off, was bad for uncertainty. A note is prima facie evidence of a settlement of accounts to its date.
J. II. Jones, for appellant.
K. W. Gordon and A. W. Sanford, for appellees.
The judgment is affirmed, with 10 per cent, damages and costs.